Citation Nr: 0703986	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945.

In an August 1952 decision, the Board denied the veteran's 
claim for recurrent lumbosacral strain.  The veteran sought 
to reopen his claim for service connection for recurrent 
lumbosacral strain in September 2000.

The present matter comes before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision in which the 
RO declined to reopen the veteran's claim for service 
connection for recurrent lumbosacral strain (recharacterized 
as residuals of an injury to the lumbar spine) on the basis 
that evidence relating the disability to service had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in July 2002, and the RO issued a statement of the case (SOC) 
in April 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in May 2003.

In May 2005, the Board granted the veteran's petition to 
reopen his claim for service connection for a back disability 
and remanded the matter of  service connection for residuals 
of an injury to the lumbar spine, on the merits, for 
additional development.  

In April 2006, the veteran indicated that he wanted to 
withdraw his request for a personal hearing for a Decision 
Review Officer at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the  claim on appeal has been 
accomplished.

2.  There is no competent evidence that relates the veteran's 
current degenerative disc disease and arthritis of the lumbar 
spine to his military service (to include medical evidence of 
any arthritis within one year of separation from service), 
and the most persuasive medical opinion on the question of 
nexus weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of an 
injury to the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In March 2002, the RO sent the appellant a pre-rating notice 
letter informing him that to support a claim for service-
connected compensation benefits, the evidence must show three 
things: an injury in military service or a disease that began 
in or was made worse during military service, or an event 
during military service that caused an injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease, or 
event in service.  He was advised as to what medical evidence 
he could submit in support of his claim.  After that letter, 
the appellant and his representative were afforded full 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The aforementioned letter also listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  The letter provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that the March 2002 letter satisfies the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matters now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the appellant before the rating 
action on appeal; hence, Pelegrini's timing of notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO notified the veteran of the disability and nexus 
requirements via the aforementioned correspondence.  Further, 
in March 2006-after the rating action on appeal-the RO 
notified the appellant of how the VA determines the 
disability rating and the effective date of rating.  The 
Board notes that any error in the timing of this notice is 
harmless.  Id.  Because the Board's decision herein denies 
service connection for the claimed disability, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records, VA treatment records dated from 
November 1990 to October 2005 and private treatment records 
dated from January 1952 to August 2002.  In April 2006, the 
veteran indicated that he was unable to remember the name of 
the first orthopedic doctor that treated him right after 
military service and  that the doctor is deceased; hence,  no 
further development to obtain any such records is possible.  
The veteran has been afforded a VA examination regarding the 
claimed back disability, and the copy of the examination 
report is of record. Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran asserts that his suffered an injury to the lumbar 
spine during service.  He asserts that during service, in 
August or September 1944, he injured his lower back when he 
jumped over a wide trench while carrying a flame-thrower.  He 
contends that he fell and the flame-thrower struck his back.  
He asserts that since that injury, he has suffered from 
chronic low back pain. 

Initially, the Board notes that there is no competent 
evidence that the claimed disability was present in service 
or that it was manifested to a compensable degree within one 
year following discharge from active service in December 
1945.  

The service medical records are completely negative for 
findingsof a back injury or even any back  complaints during 
service.  The December 1945 separation examination report 
indicated that there were no musculoskeletal defects and 
there was no indication of a back injury during service or a 
back disability at the time of the separation examination.  

In his July 1951 claim for compensation, the veteran 
indicated that he suffered a back injury in August or 
September 1944 while serving in France.  He indicated that he 
went to a dispensary. 

An AG RAC Form 92, Extract from Sick Reports, dated in 
September 1951, showed that in October and November 1944, the 
veteran's name appeared on sick reports, but there is no 
information available regarding the diagnosis or treatment.

In a May 1952 statement, a service comrade stated that he 
served with the veteran and that in August or September 1944, 
the veteran injured his back which carrying a flame thrower 
during training in France.  Additional statements were 
submitted in September 2002 and April 2003, which noted that 
he and the veteran were using the flamethrowers in a muddy 
and slippery area.  It was indicated that the veteran slipped 
and wrenched his back and had to be helped up.  It was also 
indicated that the veteran was in terrible agony at time of 
the injury and that his back progressively became worse, with 
constant pain and discomfort.

Numerous post-service private and VA outpatient treatment 
records dated from January 1952 to October 2005 have been 
obtained and associated with the record.  The first diagnosis 
of a back condition is noted a January 1952 private doctor's 
statement which indicated that the veteran was first seen in 
December 1950 and the diagnosis was chronic recurrent lumbo-
sacral strain.  Numerous subsequent outpatient treatment 
records show treatment for a back condition, with diagnoses 
including degenerative disc disease, lumbar spine stenosis 
and osteoarthritis of the spine.  

There also is no persuasive evidence of a nexus between the 
current back disability and service.  In fact, the most 
persuasive medical opinion on the question of medical 
etiology of the disability under consideration weighs against 
the claim.

The only medical opinion that tends to support the claim is a 
September 2001 statement of Dr. Lena.  It was indicated that 
the veteran was status post back surgery in the past with a 
laminectomy and degenerative arthritis throughout the spine, 
with a component of spondylosis.  The examiner stated that he 
had a long discussion with the veteran regarding the etiology 
of the back complaints.  It was indicated that the veteran 
reported that the back condition dated back to his military 
service, with related back surgery.  The examiner concluded, 
"Without any evidence contrary to this, it was more likely 
than not that his physical condition exists relating to his 
military accident, which caused his back surgery."  The 
examiner did not indicate that any medical evidence, 
including the service medical records, were reviewed or 
relied on to reach that conclusion.  As such, the Board finds 
that such an opinion is not persuasive, as it appears to have 
been based solely on the veteran's own reported history, and 
not on consideration of the actual, contemporaneous medical 
evidence which does not show the presence of a back injury or 
back complaints during service.  The Board points out that, 
as a medical opinion can be no better than the facts alleged 
by the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

By contrast, the Board finds probative the April 2006 VA 
examination report which includes an etiology opinion.  The 
examiner indicated that the claims file was reviewed and 
included in the report a summary of both the service and 
post-service medical evidence.  The examiner indicated that 
the veteran was interviewed and his medical history and 
complaints were noted.  It was indicated that the service 
medical records were reviewed and showed no documentation of 
his claimed back injury in service.  It was noted that the 
veteran had two neck surgeries for disc disease in the lumbar 
area with effusion and laminectomy and discectomy as shown in 
the medical records.  It was indicated that there was no 
medical record indicating that a back injury occurred in 
service.  It was noted that the initial medical record in 
relation to the back problem and treatment, was in the 
beginning of the 1950's.  The examiner concluded because of 
the lack of medical documentation, it is not likely that his 
back condition was related to any injury in service.

The Board finds the April 2006 VA opinion persuasive on the 
question of medical relationship between the current back 
disability and service, inasmuch as the opinion clearly was 
based upon both examination of the veteran and consideration 
of his documented medical history and assertions, and because 
the rationale underlying the opinion is reasonable and 
consistent with the evidence of record.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As such, the most persuasive opinion evidence on the question 
of medical etiology weighs against the claim.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's written assertions, as well as the lay 
statements; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on a medical matter; however, questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran, his representative and his service 
comrade are not shown to be other than laypersons without the 
appropriate medical training and expertise, none is  
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, none of the lay 
assertions in this regard have any probative value.  
Similarly, the fact that the veteran's own reported history 
is reflected in his medical records, without more, does not 
constitute a medical opinion to support the claim.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (a transcription of 
a lay history is not transformed into competent evidence 
merely because the transcriber happens to be a medical 
professional.)

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence weighs  against the veteran's claim for 
service connection for residuals of an injury to the lumbar 
spine, that doctrine is not for application in this appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for residuals of an injury to the lumbar 
spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


